 126DECISIONSOF NATIONALLABOR RELATIONS BOARDLibbey-Owens-Ford Glass CompanyandUnitedGlass and Ceramic Workers of North America,AFL-CIO,CLC, and its Locals Nos. 1,5, 9, 19, 33and 418,Petitioner.Case 6-UC-4January 12, 1968DECISION AND DIRECTION OFELECTIONSBy CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND ZAGORIAOn January 30, 1939, the National Labor Rela-tionsBoard certified United Glass and CeramicWorkers of North America, AFL-CIO, CLC,1 asthe bargaining representative of the production andmaintenance employees2 of Libbey-Owens-FordGlass Company at its plants situated in Shreveport,Louisiana;Ottawa,Illinois;Charleston,WestVirginia;3 and Rossford and East Toledo, Ohio.On July 13, 1966, the Petitioner filed a petitionto clarify the certification by including in the aboveunit the production and maintenance employees atthe Company's plants inLathrop, California, andBrackenridge, Pennsylvania. On September 8 and9, a hearing was held before Hearing Officer Her-bert Schutzman for the purpose of taking testimonywith respect to the issues raised by the petition. Allparties appeared and participated at the hearing. OnOctober 18, 1966, the Regional Director for Re-gion 6 issued an order transferring the case to theBoard. The Company and the Petitioner thereafterfiled briefs with the Board.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire record in this case, the Boardfinds:The Company has 10 plants' at which it is en-gaged in the production and fabrication of glass andglass products.5 Eight of these plants now con-stitute the multiplant unit in which the Petitionerwas certified,6 while the other two plants, one atBrackenridgeand one at Lathrop, constituteseparate bargaining units.7 As indicated above, thePetitionernow seeks to combine these threeseparate units into a single employerwide unit of allthe Employer's glass manufacturing facilities.The multiplant bargaining history is of long dura-tion, having continued essentially unchanged sinceat least 1939. Prior to that time the Company hadgranted voluntary recognition to the Union and hadsigned collective-bargaining agreements coveringmultiplant units which varied in scope. The Em-ployer acquired the Brackenridge plant in 1943 andrecognized the Petitioner as the representative ofthe employees at that location, negotiating and sign-ing a number of separate contracts for that unitthereafter.The petition in this case was filed 79days before the expiration of the then existingBrackenridge contract, and the current contract forthat plant was entered into while this proceedingwas pending.In 1962 the Employer built the Lathrop plant andemployees from other plants were afforded an op-portunity to work there. All who were selected,whether in layoff status or actively working, wentthere as new employees carrying no seniority withthem, and all lost their seniority rights at the otherplants.8 In the multiplant negotiations of 1961, theUnion requested inclusion of the Lathrop plant inthe multiplant unit, but the Company refused, anda multiplant contract was signed which expires Oc-tober 25, 1968. Eventually the Petitioner wasrecognized as representative of the employees atthe Lathrop plant and the present contract expiresJune 19, 1969.9 In 1965, during multiplant negotia-tions, the Petitioner for the first time sought the in-clusion of Brackenridge as well as Lathrop in themultiplant unit, and again the Employer rejected therequested expansion.110 NLRB 1470. The Petitioner is herein referred to by its presentname,although on the date it was certified it was known as Federation ofFlat Glass Workers of America, and, in 1941,its name waschanged toFederation of Glass, Ceramic and Silica Sand Workers of America.2This certification excluded window glass cutters who were, and are,represented by the Window Glass Cutters League of America.3The unit as certified included a plant at Parkersburg,West Virginia,but that plant became a separate unit as a result of the Board's decision ofApril 23, 1941 (31 NLRB 243), and it was sold in 1958.There are two plants each in Toledo and Rossford, Ohio, and Ottawa,Illinois, and one plant in Shreveport,Louisiana,and Charleston, WestVirginia, and in addition the plants at Brackenridge and Lathrop here in is-sue.5The Company owns two otherplants,but neither party seeks their in-clusion in the multiplant unit,since one is an experimental plant mannedsolely by technical employees, and the other is a recently acquired sub-sidiary engaged in the production of plastic and metallic dies,patterns, andmolds.8That unit is described as "All production and maintenance employeeswho are employed at the Company's Plate, Safety and Thermopane Glassplants located at Toledo and Rossford, Ohio, and Ottawa, Illinois, and itsWindow Glass plants located at Charleston, West Virginia andShreveport, Louisiana, excepting employees in the Window Glass plantswho are in the bargaining unit represented by the Window Glass CuttersLeague America and excepting supervisors and clerical employees notdirectly connected with production."'The unit descriptions are:At Brackenridge - "All production and maintenance employees whoare employed at the Company's plant located at Brackenridge,Pennsylvania, excepting supervisors, and clerical employees notdirectly connected with production."At Lathrop - "All hourly-paid production and maintenance workersemployed by the Company at its Lathrop, California plant, but not in-cluding salaried employees, guards, janitors, office clerical workers,or any supervisory employees with the right to hire, fire, or otherwisediscipline employees or effectively recommend such action."8Employees who transferred to Lathrop did retain seniority for pur-poses of certain vested pension rights and, under a later agreement, for va-cation and insurance benefits.8The contract provides that if Lathrop were added to themultiplantunit, the Lathrop agreement would terminate on October 25, 1968, whichis the date for the expiration of the muttiplant contract, and that if the Peti-tioner's demand were not resolved to its satisfaction by June 19, 1967, thePetitioner was free to strike on this issue alone.169 NLRB No. 2 LIBBEY-OWENS-FORD GLASS COMPANYIt is apparent that all the plants involved are en-gaged in essentially the same basic operations inthat all are producing and fabricating glass and/orglass products. Of the eight in the multiplant unit,five produce raw plate glass and fabricate it, whilethe other three are engaged solely in fabrication.The Brackenridge plant is also engaged in fabrica-tion from raw glass which is obtained both fromproducing plants within the multiplant unit and fromother suppliers.The sole difference betweenBrackenridge and the other plants is that Bracken-ridge, in addition to making other products whichare typically multiplant operations, is the only plantwhich fabricates filmed surface glass products andmirrors.The Lathropplant uses a new and differentmethod of producing glass known as the new floatprocess, and fabricates it intosolidsafety curvedside and back lights for automobiles and cut sizesfor the jobbers trade. While there is no basis forconcluding that the operations of the various plantsare integrated, there is also no basis for finding anygreater operational or administrative integrationamong the eight plants in the multiplant unit thanbetween the Brackenridge and Lathrop plants, in-dividually or collectively, and the other eight plantsor any of them.It is clear from the above facts that separate plantunits are presumptively appropriate. It is also ap-parent that a multiplantunitmay be equally ap-propriate where, as is true of the existing eight-plantunit here, it is agreed to by the parties. Of course, anemployerwide unit is also presumptively appro-priate,10 but the Board has consistently held thatseparate historical units do not automatically mergewhere the operations are not integrated" or thereis no indication that the parties mutually intendedto effecta consolidationthereof.12 Not only has theEmployer failed to agree to such a merger, it hasvigorously opposed it on various grounds.The Employer contends that both the multiplantunit and the Brackenridge unit include guards asdefined in the Act, and it contends that neither ofthese units may be clarified by the Board becauseto do so would be in contravention of Section 9(b)of the Act. That section precludes the Board fromfinding appropriate any unit which includes withother employees any individual employed as aguard.13The Union has stated, however, that it10 SeeOwens-IllinoisGlass Company,136NLRB 389,392"Bath Iron Works Corporation,154NLRB 106912SeeUnivac Division,Sperry Rand Corporation,158NLRB 997;RemingtonOfficeMachines,Minneapolis Branch, Divisionof SperryRand Corporation,158 NLRB 994.CompareChrysler Corporation,42NLRB 1145,in which the parties bargained jointly for and applied theterms of one contract to all plants.We note that the cases cited by the Company herein are inapposite,some because they involve situations where a union was seeking to addpreviously unrepresented employees to an existing unit as an accretionthereto and others because they sought clarification of uncertified units ata time when the Board declined to give such relief under a now overruledholdingNone of those noted by the Employer involved facts like those127seeks clarification of its multiplant unit with the ex-clusion,inter alia,of such categories as the Board,either by statute or by decision, customarily ex-cludes from production and maintenance units. Weconstrue this statement as an acknowledgment bythe Union that the guards may not be included in aunit found appropriate by the Board and a requestthat the Board clarify the unit or units by excludingthem.14 Accordingly, we shall clarify the multiplantunit and the unit of Brackenridge employees by ex-cluding therefrom any individuals who are employedas guards as defined in the Act.The Company's main contentions are that theproper procedure would have been a representationpetition under Section 9(c), which would, however,have been barred by existing contracts, and that theUnion has adopted the wrong method. Thus, theEmployer argues that in a 9(c) proceeding theBoard could determine the inclusions and exclu-sions of such a unit and arrange an election to pro-vide the employees an opportunity to decide"whether they want union representation and who,ifanyone, should represent them" as well as"whether they want to all be included in the sameunit or be represented in separate units." It arguesthat the procedure for clarification of units wasnever intended to accomplish the combination ofexisting units but only to resolve questions concern-ing whether disputed job classifications should beincluded in or excluded from a unit. It appears thatthe basic reason underlying the Employer's opposi-tion to this procedure is its view that the employeesshould be permitted to decide whether they want tobe included in the same unit or represented inseparate units.We find no merit in the Employer's position thatthe Union was required to resort to a representationproceeding to resolve the issue. Although it maywell be that the Board would reach and determinethe unit issue here posed in such representationcase, seeking an election that is timely with respectto the existing contract, there is no reason why thatis the only route for the resolution of the question.It is certainly not the best route either, where, as inthis case, there is no actual question concerningrepresentation because the Employer does notdispute the Union's representative status at any ofthe plants.herein, where a labor organization seeks clarification of a unit in which itwas certified by the inclusion of another existing unit or units in which itwas the incumbent,recognized representative13We note that the Employer's brief incorrectly states that Section9(b)(3) of the Act disqualifies a union as the representative of productionand maintenance employees if it also represents guards On the contrary,that section of the Act provides that such a union may not be certified asrepresentative of a guard unit,but permits it to continue to represent otheremployees.14 In this connection,we note that in any event the Board may so clarifythe existing certified unit on its own motion as part of its authority to po-lice its certificationsBriggs Manufacturing Company,101 NLRB 74, 76,fn. 4 128DECISIONSOF NATIONALLABOR RELATIONS BOARDIf the overall 10-plant unit sought and the existingsingle-plant units are all presumptively appropriate,it is not a difficult matter for the Board to makeavailable to the employees in each of the hithertoseparately represented plants an opportunity to ex-press their preferences in a secret-ballot electionbetween continued representation in their one-plantunits, or addition to the multiplant unit. And thecurrent contracts for those separate plants inter-pose no bar to such separate self-determinationelections because the purpose of this proceeding isnot to affect existing contracts, but to mark out theappropriate unit for future bargaining. Moreover,the Brackenridge contract was entered into after theinstitution of these proceedings, and the Lathropcontract expressly provides for adoption of theoverall contract's terminal date if Lathrop wereadded to the multiplant unit, thus revealing theparties' acceptance of the possibility that Lathropmight be added to the multiplant unit prior to thatcontract's termination.We conclude from the above review of outstand-ing principles and the arguments herein that thePetitioner has adopted a procedure which would ap-pear to encompass its desired relief. We are unableto perceive any reason why a further delay shouldbe required where, as here, no question of the pre-sumptive propriety of the employerwide unit existsand only the technical problems of bargaining histo-ry and employer opposition have prevented itsestablishment.The presently existing eight-plantunit encompasses plants which are between 4 and986miles from the Employer's home office inToledo, Ohio, and hence is not based on any geo-graphic considerations, while the Brackenridge andLathrop plants are 240 and 2,367 miles fromToledo, respectively. As previously set forth, thereis generally no greater functional or operational in-tegration between the plants in the multiplant unitthan between either of the two disputed plants andthe others. Nor, in considering the equities of thepositions of the Employer and of the Union, doesthere appear to be any justification, in the circum-stances here, for affording absolute power to eitherone to compel the other to bargain in the threehistorical units rather than combining them into onepresumptively appropriate employerwide unit ofglass, industry plants. Thus the existing multiplantunit is virtually employerwide, and there is noquestion that the Petitioner represents the em-ployees at all the 10 plants. In a dispute such as this,it appears to us that the wishes of the disputed em-ployees themselves should be solicited and thatsome means should be afforded by which they mayindicate their desires. Indeed, such a need is sug-gested by the Employer's criticism of a possiblegrant of the Union's request in its argument that aproceeding under 9(c) would give such an opportu-nity.15 Further, an outright rejection of this petitionwould leave the parties with no early source of re-lief by which the unit issue may be resolved andwould serve merely to prolong the labor dispute.Such a result would unquestionably fail to promotethe purposes and policies of the Act16 and wouldconstitute a failure by this Board to fulfill its statu-tory function to decide in each case the appropriateunit and to afford a peaceful means for doing so.Contrary to the view of our dissenting colleagues,we are not abrogating our statutory duty to deter-mine the appropriate unit by using this means toascertain the desires of the employees before finallydeciding the appropriate unit or units here. On thecontrary, having concluded that either an employer-wide or the separate plant units now existing maybe appropriate, we believe it entirely proper to takeinto consideration the wishes of the employees be-fore determining in which unit or units future bar-gaining shall take place.In making findings as to appropriate units, theBoard reviews all relevant factors. There is nothingin the statute to prevent our giving some weight toemployee preference in reaching a final decision.Rather, we view such wishes as one of many rele-vant facts to be considered. Where, as here, em-ployee desires become relevant, the Board, underits inherent investigatory powers, may take ap-propriate measures, including the holding of elec-tions, to ascertain what the facts may be. The Boardhas long given some weight to employee expres-sions of preference determined through the electionprocedure, as illustrated by what have come to beknown asGlobeor self-determination elections.Such elections are uniformly conducted among thedisputed employees and have received consistentacceptance notwithstanding that nowhere in thestatutearetheymentionedorspecificallyauthorized, except for the Section 9(b) requirement,adopted in 1947, that the Board utilize its previ-ously existing self-determination election procedurein certain situations involving professional and craftemployees. Far from disapproving this use of em-ployee preference as a factor and the meansadopted to ascertain it, these requirements indicateCongressional approval thereof.As is clear from the above discussion, we are per-suaded that the Board's authority and practice indetermining units and conducting elections, includ-'SThe Employer's argument is that an election would be proper todetermine unit placement of the employees of the two disputed plants onlyif a rival labor organization were seeking to represent the two plants onsome other basis and the employees were given a choice among at leasttwo unions or neither. We see no sound reason to limit our utilization of aself-determination election to such circumstances.'S Section 1(b) of the Act provides that- "It is the purpose and policy ofthis Act, in order to promote the full flow of commerce, to prescribe thelegitimate rights of both employees and employers in their relations affect-ing commerce, to provide orderly and peaceful procedures for preventingthe interference by either with the legitimate rights of the other. . . LIBBEY-OWENS-FORDGLASS COMPANYing the weight given to employee wishes as one factand the holding of self-determination elections as aninvestigatory factfinding tool, are firmly based onthe Act. And we are satisfied that our present Deci-sion is within our statutory competency. There willbe time enough to treat with the other questionswhich our dissenting members foresee if they in factarise.We deal only with the immediate questionpresented to us, and we do so byusing anew com-bination of long-established procedures, in order toput at rest a controversy that has admittedly beendisturbing the relations of the parties for a numberof years.In view of the above, we shall direct that elec-tions be conducted among the employees in the fol-lowing voting groups:(1)All production and maintenance employeeswho are employed at the Company's plant locatedat Brackenridge, Pennsylvania, excepting clericalemployees not directly connected with production,and guards and supervisors as defined in the Act.(2)All hourly paid production and maintenanceworkers employed by the Company at its Lathrop,California,plant,excluding salaried employees,guards, janitors, office clerical workers, and super-visors as defined in the Act.The question on the ballot shall inquire whetheror not the employees now separately representedby the Petitioner wish to be represented by thatUnion as part of the multiplant unit now consistingof the Employer's glass plants at Toledo and Ross-ford, Ohio; Ottawa, Illinois; Charleston, West Vir-ginia;and Shreveport, Louisiana. If a majority ofthe valid votes cast in either group are in favor ofaddition to the multiplant unit, the employees insuch group shall have indicated their wish to be partthereof and we find that suchan enlarged multiplantunit is appropriate. In the event a majority of thevalid votes cast in either group are against additionto the multiplant unit, the employees in that groupshall have indicated their desire to continue to berepresented separately, and the Regional Directorwill issue a certification of results of election to thateffect. The election shall be conducted pursuant toNational Labor Relations Board Rules and Regula-tions, Series 8, as amended, to the extent they pro-vide applicable procedures.17Anelection eligibility list, containing the names and addresses of allthe eligible voters, must be filed by the Employer with the RegionalDirector for Region 6 within 7 days after the date of this Decision andDirection of Election The Regional Director shall make the list availableto all parties to the election No extension of time to file this list shall begranted by the Regional Director except in extraordinary circumstances.Failure to comply with this requirement shall be grounds for setting asidethe election whenever proper objections are filed.Excelsior UnderwearInc,156 NLRB 1236.'sRecent Annual Reports of this Board have said- "Incident to itsauthority to conduct elections,the Board has the power to determine theunit of employees appropriate for collective bargaining..." (EmphasisORDER129It is hereby ordered that the certification ofrepresentatives issued to the predecessor of UnitedGlass and Ceramic Workers of North America,AFL-CIO, CLC, onJanuary 30, 1939,be, and ithereby is, clarified by excluding therefrom in-dividuals employed as guards within the meaning ofthe Act.IT IS HEREBY FURTHER ORDERED that the unit ofproduction and maintenance employees at the Em-ployer'sLathrop, California, plant,represented bythe said Union and itsLocal No.418, be, and ithereby is,clarifiedby excluding therefrom in-dividuals employed as guards within the meaning ofthe Act.[Direction of Election"omitted from publica-tion.]Member Fanning and Member Jenkins, concurringin part and dissenting in part:We concur with our colleagues in clarifying theexisting multiplant unit to the extent of excludingtherefrom individuals employed as guards. Our col-leagues, however, are also directing elections aimedsolely at merging separate plant units with the mul-tiplant unit.They devise elections whereby em-ployees at two plants in widely separated States -already represented by the petitioning Union inseparate plant units - may vote whether they wishto be included in the existing eight-plant unitrepresented by this same Union.Although our colleagues readily recognize that noestablished principles cover this situation, theyignore the fact that the void they undertake tofill- "tomark out the appropriate unit for futurebargaining"without affecting existing contractsand, obviously, without reference to a representa-tion issue-is a statutory void."' Authorization forthis type of election is completely lacking under theAct. Representation is not in issue in this case. Unitscope is.19One cannot quarrel with the majority statementthat "it is not a difficult matter" for the Board tomake available a secret-ballot election tailored tothis situation.Mechanically this is quite true. Whatsupplied) See 1964,1965,1966Annual Reports, Section V Representa-tion Cases.i9As the apparent intent is to have the employees concerned decidethis question of merger of units-a goal with considerable merit- we havesome difficulty understanding why they do not have all employees af-fected express a choice, thus voting the employees in the multiplant unitas well. These employees may not wish to have their eight-plant unitfurther enlarged,one of the effects of which is to increase the problem ofchanging their bargaining representative in futureyears,just as the em-ployees in the single-plant units may not wish to be overwhelmed from avoting standpoint by inclusion in a unit of many plants located in four ad-ditional States. 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDis difficult is to find in the Act the statutory authori-ty for sodoing inthese circumstances, and hencefor the expenditure of funds for this purpose. Theresimply is no present stuatory authority for per-mitting employees to decide, in a representationalvacuum, whichcontractunit they wish. True, in"Globe," or so-called self-determination elections,the Board has long given weight to employee ex-pression of unit preferencein connection with selec-tion of a bargaining representative.This is becausea question concerning representation exists andSection9(c)(1) of the Act specifically authorizes anelection in those circumstances. The election is heldto select a bargaining representative, and only byreason of the selection of a particular representativerather than another representative does the em-ployee register a preference as to unit. As for the1947 amendments to Section 9(b) which provide fora vote on unit by professionals, and a vote againstseparate representation by craft employees in cer-tain circumstances, these provisions are actuallylimitations imposed by Congress on the Board'sauthority to define units - limitations within theoverall pattern of Section 9 of the Act specifyingthe circumstances in which elections shall be held.This pattern is further exemplified by the 1947provision in then Section 9(e)(1), authorizing elec-tions in affected units to determine union-securityauthorization, and in then Section 9(e)(2), authoriz-ing similar elections for union-security deauthoriza-tion.Authority for the former has since beenwithdrawn by Congress - again within the statutorypattern of specifying what types of election theBoard shall hold. These statutory realities areignored by the majority.The existence of this void in the statutory schemeis not denied by our colleagues. Instead they speakof the "technical problems of bargaining history andemployer opposition" having prevented establish-ment of a presumptively appropriate employerwideunit, and perceive no reason for further delay insupplying a solution to the problem, or for leavingthe parties with no early source of relief. At best itseems cavalier to treat employer opposition to arequest for bargaining on a countrywide, multiplantbasis as a mere technical problem.It isa factor tobe seriously considered.-Theme re fact that the Em-ployer and the Union here take opposite positionson the question of enlarging the unit forfuturebargaining does not, to our way of thinking, justifyrationalizing the existence of the requisite authorityfor solution by the employees.One wonders whether our colleagues have con-sidered what. action they would take with respect tovarious problems that may arise within the existingstatutory framework. Suppose that within the nextfewmonths a rival union enters the picturerequesting representation in any of theseexistingunits,at an appropriate time with respect to the ex-isting contracts. In view of Section 9(c)(3), whichprohibits an election in any bargaining unit or sub-division within whicha valid electionshall havebeen held in the previous 12-month period, will ourcolleagues process such petitions, saying that theelections now directed were not "valid" electionswithin the meaning of 9(c)(3)? Or, will they saythese elections were not the sort contemplated bySection 9(c)(1)? But, if the latter, where then in thisAct is there so much as a suggestion of authority forelections simply to decide unit questions? Or, sup-pose that a rival union, armed with a 30 percentshowing, appears on the scene now and seeks toparticipate in the elections here directed? Is it to bedenied the right to do so under the Board's contract-bar rules, while, at the same, time, the bar problemis brushed aside so far as employee determinationof unit is concerned?IfCongress wished unit determinations to bemade through Board processes when the context isone of threatened strikes and no question ofrepresentation exists, it can easily so provide. It canalso easily provide that such nonrepresentationaldeterminations may be settled at any time throughBoard-directed elections. But it has not so far donethis, and as matters stand, the merger of units is leftto voluntary bargaining by the parties unless thechoice of a bargaining representativeis an issue.Accordingly,we dissent from the majorityopinion insofar as it directs elections in this unitclarification proceeding.